Citation Nr: 1828934	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-44 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating for degenerative disc disease (DDD) of the cervical spine in excess of 10 percent. 

2. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal in January 2015 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was conducted in April 2015.  The Board remanded the appeal once more in July 2016 to get an addendum opinion, which was obtained in October 2016.  The RO then returned the appeal to the Board. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's cervical spine condition has been productive of limitation of motion to 35 degrees (at worst) of forward flexion.  At no time during the appeal period has it been productive of ankylosis, incapacitating episodes lasting two weeks or more, or any associated neurological disabilities.  

2. The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's neck disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).

2. The criteria for TDIU have not been met.  38 U.S.C. §§ 5110(a), 5107(b) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Pertinent parts of the general rating formula for disease and injuries of the spine are as follows.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ..............................100

Unfavorable ankylosis of the entire cervical spine; or favorable ankylosis of the entire thoracolumbar spine.................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine............................................30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

For VA compensation purposes, the normal findings for ROM of the cervical spine are flexion to 45 degrees, extension to 45 degrees, lateral flexion, both right and left, to 45 degrees, and rotation, both right and left, to 80 degrees.  38 C.F.R. § 4.71a, Plate V, Diagnostic Codes 5235-5243.

The Veteran asserts that his neck disability warrants a higher initial rating.

Post-service treatment records indicate the Veteran complained of neck pain and was treated with pain medication.  The Veteran wore a neck brace intermittently to relieve his symptoms, use of which later progressed to daily or regularly.  The Veteran was granted Social Security Administration (SSA) benefits in March 2010 based on various disabilities, including his cervical spine arthritis.  While not specific to his neck condition, SSA medical records indicated the Veteran experienced pain that interrupted his sleep and prevented him from lifting objects. 

The Veteran was afforded a VA examination in February 2009 for various conditions, including his cervical spine and reported neck pain, which occurred two to three times per week that lasted for several days.  He denied any radiation of pain or any paresthesia in the upper extremities.  He reported intermittent episodes of swelling and stiffness in the neck; however, he denied flare-ups and incapacitating episodes.  He indicated that certain sleep positions triggered neck pain.  He had difficulty driving due to stiffness and problems turning his head.  He reported difficulty putting on shirts whenever he had neck pain. 

The examiner measured range of motion in his cervical spine to 35 degrees of forward flexion, 30 degrees of extension, 30 degrees of left lateral flexion, 25 degrees of right lateral flexion, and 50 degrees of both right and left lateral rotation.  The Veteran complained of pain throughout ranges of motion.  There were no spinous process tenderness or muscle spasms noted.  Mild left paraspinal muscle tenderness to palpation was noted.  There was decreased light touch and pinprick sensation noted in the upper right extremity. 

During the April 2015 VA examination for neck conditions, the Veteran reported pain at an intensity of 8/10 and an inability to lift objects.  He noted that staying in one position for extended periods of time and turning his head while driving brought on flare-ups in his neck.  He had problems with concentration and moving his neck caused him to have an accident and awoken him from sleep.  He also used neck brace daily.  He used medical marijuana as treatment for his pain. 

On physical examination, his range of motion was normal; however, pain was noted on left lateral flexion and left lateral rotation.  There was no evidence of pain with weight bearing or localized tenderness.  The Veteran was able to perform repetitive use testing without any additional loss of function or range of motion.  The examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups without resorting to speculation.  There was no muscle atrophy and muscle strength testing was normal.   X-rays conducted as part of the examination showed progression of degenerative joint disease of the cervical spine. 

An October 2016 addendum opinion to the April 2015 examination indicated the Veteran did not report any functional loss or impairment of the cervical spine. 

Based on the foregoing, the Board finds that a higher rating for the Veteran's cervical spine disability is not warranted.  As noted above, any painful or limitation of motion is already contemplated by the current 10 percent rating.  See supra 38 C.F.R. § 4.71a.

In evaluating whether an increased rating is warranted at any point during the appeal period, the Board has considered the findings from both the February 2009 and April 2015 VA examinations.  These examination reports show forward flexion limited to 35 degrees at worst and a combined range of motion of 220 degrees.  

The concurrent medical records show no evidence of ankylosis (that is, that the spine is fixed in place) or flexion worse than 35 degrees in the cervical spine.  Moreover, the April 2015 examination showed normal range of motion.  Furthermore, there are no findings of associated neurological disabilities.

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board finds the 10 percent rating for the service-connected cervical spine disability adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and 38 C.F.R. §§ 4.40, 4.45, 4.59.

In sum, the Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted.

III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more service-connected disabilities, such as with this Veteran, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are: DDD of the cervical spine at 10 percent, hemorrhoids at 10 percent, allergic rhinitis at 10 percent and a headache condition at 10 percent.  His highest combined rating for the period on appeal is 30 percent.  As such, he does not meet the schedular rating threshold for the grant of a TDIU.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For the reasons below, the Board finds that the Veteran is not entitled to a TDIU.

In his July 2011 TDIU application, the Veteran indicated that he was entitled to a TDIU due to "bleeding of anus" and problems with his sinuses.  He indicated he became too disabled to work in February 2002; however, he also checked that he did not leave his last job because of his disability.  He noted that he was let go from his last position because of his disabilities. 

Medical records from the SSA indicate the Veteran applied for and was granted benefits based on disabilities of the knees, shoulder, cervical and lumbar spine, and left lower extremity radiculopathy.  Records also show he had not engaged in substantially gainful activity since June 2005. 

The July 2016 VA examiner found that the Veteran's sinus condition had no impact on his ability to work.

During the April 2015 VA examinations for headache and rhinitis conditions, the Veteran reported daily, severe headaches that affected his ability to shop and do any household work.  He also indicated his headaches and allergies disrupt his sleep and daily activities.  The examiner indicated his conditions had no impact on his ability to work. 

The April 2015 examiner for his neck condition noted that his neck disability did not impact his ability to work.  The Veteran reported that staying in one position for extended periods, turning his head from driving brings flare ups to his neck.  He also noted that moving and turning his neck caused him to have an accident.  He wore a neck brace every day to alleviate his symptoms. 

The April 2015 examiner for hemorrhoids did not find any on physical examination and noted it would not impact his ability to work. 

The September 2011 VA examination for hemorrhoids, allergic rhinitis and headache syndrome did not affect his usual occupation.  The Veteran noted that he preferred air condition rooms and could not face an outdoor breeze.  He reported experiencing pain every time he used the bathroom due to hemorrhoids.  He also had difficulty with concentrating because of his headaches. 

As the Veteran contends, his service-connected disabilities must be acknowledged to interfere with his ability to work, but that is recognized by the ratings that have been assigned.  These ratings do not satisfy the schedular criteria for TDIU benefits, and there have been no VA examiners who found functional impairment due to service-connected disabilities that render the Veteran unemployable.  Treatment records indicate the Veteran stopped working due to non-service connected conditions and was granted SSA benefits for those disabilities.  (He also has an anxiety disorder, and anemia, as well as a back, bilateral knee, left ankle and right shoulder conditions.)  TDIU benefits may be awarded only where unemployability is based on service-connected disabilities.  As the evidence does not support the conclusion that service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation, entitlement to TDIU benefits is denied.  


ORDER

An increased rating for a cervical spine disability is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


